DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al [20140127987], further in view of Gaylord [3611909].
With respect to claim 1, Cheung discloses: An intelligent range hood, comprising a housing (100, 145); a fan (210) having an air inlet disposed inside the housing; a fan motor [paragraph 0020 “a motor of the exhaust ventilation fan 210…”] disposed inside the housing and connected to the fan [see FIG 2]; a smoke collecting hood (142) located below the housing; a smoke guide plate (135) located below the smoke collecting hood; a controller (300); and, a sensor (120) for detecting concentration of smoke and/or vapor inside or outside the housing [paragraph 0023]; wherein the fan is driven by the fan motor [paragraph 0020, “and an analog input to detect the speed of the exhaust ventilation fan motor.”]; the sensor outputs an electrical signal to the controller [paragraph 0021]; and, the controller controls rotation speed of the fan motor and position of the smoke guide plate according to the signal received from the sensor [paragraph 0027-0029]. Cheung however does not disclose a push rod mechanism as claimed.
Gaylord makes up for these deficiencies by teaching: a push rod mechanism (30) for driving the smoke guide plate (25) to move up and down disposed inside the housing, wherein the smoke guide plate is seen to be located below the hood (10) [see FIG 1, col 1, line 31-col 2, line 64]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Cheung with the teachings of Gaylord because Gaylord understands the need of having an emergency shutoff, and modifying Cheung with Gaylord would show an existing damper/smoke guide now having capabilities of manual shut off.
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Livchak et al [20110284091] teaches a control system for an exhaust hood that varies the flow rate of exhaust based on measured characteristics of a cooking situation [see abstract, elements 150, 130, FIGs 2 and 3, paragraph 0050]. Livchak is considered pertinent art as it focuses on solving an issue of more effective and efficient exhaust in cooking operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
4/6/2021